Citation Nr: 1451482	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from April 1989 to April 1992.  He also served in the U.S. Army from February 2003 to June 2004.  The Veteran also served in the U.S. Army National Guard of Utah from June 1995 to June 2010, with periods of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating action by the Salt Lake City Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, denied the Veteran's claim for entitlement to a TDIU.  

In February 2014, a Board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the Virtual VA claims folder.  

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in both files reveals that additional VA medical records generated at the Salt Lake City VAMC, as well as the February 2014 Hearing Transcript has been scanned into the Virtual VA claims processing system.  These been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Lastly, additional evidence was received after the issuance of the last Supplemental Statement of the Case (SSOC) dated in January 2013.  However, during his hearing, the Veteran waived RO consideration of any newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).



FINDINGS OF FACT

1.  The Veteran is currently assigned a 70 percent disability rating for PTSD, a 10 percent disability rating for tinnitus, a 10 percent disability rating for left knee chondromalacia with tricompartmental osteoarthritis, a separate 10 percent disability rating for instability of the left knee, a 10 percent disability rating for thoracolumbar degenerative disc disease, a 10 percent disability rating for rhinosinusitis, and a noncompensable rating for hypertension; the combined disability rating is 80 percent.  

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unemployable.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Because the claim for TDIU on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

II.  Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that his service-connected psychiatric and physical disabilities prevent him from seeking, gaining, and maintaining substantially gainful employment.  

The Veteran is service-connected for PTSD, which as of August 23, 2012, has been evaluated as 70 percent disabling.  Service connection is also in effect for tinnitus, rated as 10 percent disabling; left knee chondromalacia with tricompartmental osteoarthritis, rated as 10 percent disabling; instability of the left knee, also rated as 10 percent disabling; thoracolumbar degenerative disc disease, rated as 10 percent disabling; rhinosinusitis, rated as 10 percent disabling; and hypertension, rated as noncompensably disabling .  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent, effective August 23, 2012.  See 38 C.F.R. § 4.25 (2014).  As such, the Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a) from August 23, 2012, based solely on the service-connected PTSD, rated as 70 percent disabling.  

The remaining question, therefore, is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board notes that the Veteran's assertions throughout the appeal period have predominantly focused on the impact his service-connected PTSD has had on his employability.  

In his January 2010 Application for Increased Compensation based on Unemployability, the Veteran provided his employment history, and indicated that he worked as a warehouse truck driver from July 1995 to March 2004, a construction worker from March 2004 to December 2006, and forklift operator, truck driver, and concrete laborer from May 2006 to July 2008.  

A March 2011 decision of the Social Security Administration (SSA) shows that the Veteran was found to be disabled as of December 27, 2009.  A January 2010 SSA Disability Determination and Transmittal form shows that the Veteran became disabled for SSA purposes based on primary diagnoses of PTSD and anxiety related disorders, and secondary diagnoses of cervico-thoracic pain, and bilateral knee pain.  

The service treatment records reflect that the Veteran was released from service and placed on medical retirement in June 2010 due to service-connected disabilities that were incurred in the line of duty.  

During a December 2010 VA psychiatric examination, when asked to describe the severity of his anger and how it affected his day-to-day activities, the Veteran recalled several work-related episodes wherein he lost his temper and became verbally and/or physically hostile.  He specifically described one particular incident that occurred while he was working as a production foreman for a palate manufacturing company.  Based on the Veteran's recollection, he was involved in an altercation with one of his co-workers at this job which culminated in the Veteran throwing the co-worker off the loading dock.  

The Veteran was afforded separate VA examinations of his service-connected disabilities in connection to his claim for a TDIU in October 2012.  Each examination was followed by a medical opinion regarding the impact of these disabilities on the Veteran's employability.  An addendum opinion concerning the effect of the Veteran's PTSD on his employability was issued in December 2012.  A summary of these examination reports and opinions reflect that the examiners ultimately found that the Veteran was not rendered unemployable as a result of his PTSD, back disability, left knee disability, rhinosinusitis, and hypertension.  However, in each of the medical opinions, the examiners specified that the Veteran would not be precluded from obtaining and maintaining substantially gainful sedentary employment as a result of his disabilities.  The examiner also discussed necessary restrictions and requirements that would have to be established at these jobs as a result of his disabilities.  Specifically, with respect to his musculoskeletal disabilities, the examiner commented that the Veteran should work in a safe environment with non slip surfaces and hand railings, and would need to take rest breaks, change position, and shift weight as needed.  With respect to his service-connected rhinosinusitis, the examiner commented that the Veteran would need to take breaks on an as needed basis if he experienced an episode of sinusitis and/or a sinus headache, and he should be near a bathroom so to use nasal sprays during episodes of sinus congestion.  With respect to his hypertension, the examiner commented that the Veteran would benefit from working in a non-stressful and calm environment with some flexibility.  With respect to his PTSD, the VA examiner noted that the Veteran would benefit from positions that are independent and solitary in nature.  

During his February 2014 hearing, the Veteran testified that he was last employed in September 2010 for approximately five weeks, and part of his occupational duties included driving a boat to help harvest shrimp eggs.  The Veteran described several work-place altercations that occurred while working at this job, and specifically recounted how he nearly threw one of his co-workers off the boat for "[m]outhing off" to him.  According to the Veteran, he was terminated from this job due to the fact that he had operated equipment in a reckless manner which ultimately ended up destroying it.  See February 2014 Hearing Transcript (T.), pp. 4-5, 13-14.  When asked to describe his occupational history prior to September 2010, the Veteran stated that he last worked in 2008 during which time he was employed as a general labor and truck driver, a dump truck driver, and an equipment operator.  According to the Veteran, he should have been fired from this position, but he was laid off instead so he could get unemployment benefits.  See T., pp. 17-18.  When asked whether he had any special licenses, the Veteran stated that he once held commercial driver's license but was unable to pass the physical examination test required to maintain it.  See T. p. 19.   

The SSA decision awarding disability benefits to the Veteran was in part due to his service-connected PTSD and musculoskeletal disabilities, and given that the Veteran's previous employment history and vocational skills have always involved jobs and fields that were physical in nature, as well as the Veteran's descriptions of the verbal and physical altercations that have taken place at various occupations as a result of his PTSD symptoms, the Board finds the evidence is at least in equipoise regarding whether the Veteran is unemployable due to his service-connected disabilities.  Resolving all doubt in the Veteran's favor, the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining gainful employment consistent with his occupational experiences since the time he met the schedular criteria for a TDIU.  


ORDER

TDIU is allowed, subject to the regulations governing the award of monetary benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


